—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 19, 1992, which granted defendants-respondents’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ decedent died of injuries he received when a heavy object was thrown by an unknown person from the roof of the Port Authority Bus Terminal, a restricted area. There is no merit to plaintiffs’ argument that defendants, as proprietors of the premises, are liable for having failed to supply adequate security. As the IAS Court held, the maintenance and operation of the Port Authority Bus Terminal, including provision for security on the premises, is a governmental, not a proprietary, function for which no liability arises absent a special duty of protection (Bonner v City of New York, 73 NY2d 930; Marilyn S. v City of New York, 73 NY2d 910, affg 134 AD2d 583; Farber v New York City Tr. Auth., 143 AD2d 112, 113, citing Weiner v Metropolitan Transp. Auth., 55 NY2d 175, 182). There being no such special duty here, the complaint was properly dismissed (Monaghan v Port Auth., Sup Ct, NY County, Apr. 25, 1988, Lehner, J., index No. 40281/88, affd 143 AD2d 323, lv denied 73 NY2d 704). Concur — Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.